SUMMARY ORDER

PER CURIAM.
Plaintiff appeals a judgment of the St. Charles County Circuit Court which affirmed a decision of the St. Charles County Merit System Commission recommending certain disciplinary actions in relation to his employment with the St. Charles County Sheriffs Department. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. A detailed opinion would have no precedential value. The trial court’s judgment is affirmed pursuant to Rule 84.16(b).